25 F.3d 1042NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.
James R. VAUGHTER, Plaintiff Appellant,v.Michael W. COX, Defendant Appellee.
No. 93-7074.
United States Court of Appeals, Fourth Circuit.
Submitted May 24, 1994.Decided June 13, 1994.

Appeal from the United States District Court for the Western District of Virginia, at Roanoke.  Glen E. Conrad, Magistrate Judge.  (CA-92-727-R).
James R. Vaughter, appellant Pro Se.
William Sampson Kerr, Appomattox, VA, for appellee.
W.D.Va.
AFFIRMED.
Before WIDENER, WILKINSON, and NIEMEYER, Circuit Judges.
PER CURIAM:


1
Appellant appeals from the magistrate judge's order denying relief on his 42 U.S.C. Sec. 1983 (1988) complaint.*  Our review of the record and the magistrate judge's order discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the magistrate judge.  Vaughter v. Cox, No. CA-92-727-R (W.D.Va. Sept. 9, 1993).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


2
AFFIRMED.



*
 The magistrate judge acted with the consent of the parties pursuant to 28 U.S.C. Sec. 636(c) (West 1993)